Citation Nr: 1817186	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to August 24, 2012; 10 percent disabling           from August 24, 2012 to January 26, 2017; and 40 percent disabling thereafter.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1960 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2016 and July 2017 and was remanded for further development. The requested development was completed,    and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to August 24, 2012, the Veteran's service-connected hearing loss has been manifested by no more than Level II hearing acuity in both ears.

2.  From August 24, 2012 to January 26, 2017, the Veteran's service-connected hearing loss has been manifested by no more than Level II hearing acuity in both ears.

3.  Beginning January 26, 2017, the Veteran's service-connected hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  Prior to August 24, 2012, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  From August 24, 2012 to January 26, 2017, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

3.  Beginning January 26, 2017, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt
to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.       § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI.  38 C.F.R. § 4.85(h), Tables VI, VIA (2017).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.  

The rating criteria also provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment       is derived from Table VI or VIA, whichever results in the higher numeral. Id. When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral.  Id.

Upon review of the record, the Board finds that ratings in excess of those already assigned are not warranted at any point during the periods under review. The Board has reviewed and considered the Veteran's assertions with respect to the functional impairment caused by his hearing loss, including difficulty hearing the television and understanding conversational speech, particularly in the presence of background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-56 (2007).  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment.  Moreover, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenman v. Principi, 3 Vet. App. 345, 349 (1992).  

      Prior to August 24, 2012

Audiometric testing performed during a January 2010 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
40
55
100
105
LEFT
50
55
65
75

The puretone threshold average was 76.25 decibels in the right ear and 61.25 decibels in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing      using the Maryland CNC word list revealed scores of 92 percent in both ears. 




Applying the results of the January 2010 audiometric testing to Table VI of the Rating Schedule reveals numeric designations of Level II for both ears, which warrants a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85. Thus,        a compensable rating is not warranted at any point prior to August 24, 2012.

      August 24, 2012 to January 26, 2017

Audiometric testing performed in August 2012 demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
40
60
80
100
LEFT
40
45
70
80

The puretone threshold average was 70 decibels in the right ear and 59 decibels in   the left ear.  See 38 C.F.R. § 4.85(d). Word recognition testing using monitored live-voice testing revealed scores of 76 percent in both years.  However, the audiologist did not indicate that speech recognition testing using the Maryland CNC word list   was performed.  Although the Rating Schedule provides a table to determine the appropriate rating based only on puretone threshold averages, this method can only   be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, among other possibilities, or when an exceptional pattern of hearing loss         is shown. 38 C.F.R. §§ 4.85(a), (c), 4.86, Table VIA.  In this case, the audiologist   did not certify that the use of speech discrimination was inappropriate, nor was an exceptional pattern of hearing loss shown. Therefore, the findings from the August 2012 audiogram cannot be considered.  

The only audiometric testing of record during this period which may be considered for rating purposes is the January 2010 audiogram, which, as noted above, demonstrates noncompnesable hearing loss.  Nevertheless, the Board will not disturb the 10 percent rating already assigned during this period.  
      
      
      From January 26, 2017

Audiometric testing performed during a January 2017 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
70
85
90
105
LEFT
60
75
85
95

The puretone threshold average was 87.5 decibels in the right ear and 78.75 decibels in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 72 percent for the right ear and 80 percent for the left ear.  Applying the results of the January 2017 audiometric testing to Table VI of the Rating Schedule reveals numeric designations of Level VII for the right ear and V for the left ear, which warrants a 30 percent rating under Table VII.  See 38 C.F.R. § 4.85.  However, as the January 2017 audiogram showed an exceptional pattern of hearing loss in both ears, the Veteran's hearing loss at that time may also be evaluated under Table VIA.  Applying the results of the January 2017 audiometric testing to Table VIA of the Rating Schedule reveals numeric designations of Level VIII for the right ear and VII for the left ear, which warrants   a 40 percent rating under Table VII.  See 38 C.F.R. § 4.85.  Thus, a rating in excess of 40 percent is not warranted at any point on or after January 26, 2017.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's bilateral hearing loss ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Prior to August 24, 2012, a compensable rating for bilateral hearing loss is denied.  

From August 24, 2012 to January 26, 2017, a rating in excess of 10 percent for bilateral hearing loss is denied.

From January 26, 2017, a rating in excess of 40 percent for bilateral hearing loss is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


